Citation Nr: 1434338	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to a compensable disability rating for left foot pes planus with bilateral hallux valgus deformity.

2. Entitlement to a compensable disability rating for avulsion, insertion of left rectus femoris of the leg.

3. Entitlement to a compensable disability rating for positive purified protein derivative (PPD) with scarring.

4. Entitlement to a compensable disability rating for tension headaches.

5. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as mental hygiene and stress control, to exclude posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for gastroesophageal reflux disease.

7. Entitlement to service connection for PTSD.


(The issue of entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of 38 U.S.C.A. Chapter 31 is the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and from July 1980 to September 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a July 2014 statement, the Veteran raised the issues of entitlement to a disability rating in excess of 10 percent for tinnitus; entitlement to a disability rating in excess of 10 percent for pinguecula affecting both eyes; entitlement to a compensable disability rating for temporomandibular joint articulation; entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee; entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee; entitlement to a compensable disability rating for thoracolumbar strain; and the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for hearing loss, myopia and presbyopia, residuals of frost bite of both hands, skin rash of the groin area, hypertension, hemorrhoids, and shin splints.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the December 2009 rating decision, the RO denied the claims of entitlement to compensable disability ratings for left foot pes planus with bilateral hallux valgus deformity; avulsion, insertion of left rectus femoris of the leg; PPD with scarring; and tension headaches.  The record indicates the Veteran filed a timely Notice of Disagreement with these determinations in May 2010.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The record does not reflect that the Veteran has been issued a Statement of the Case in connection with these issues.  Remand is therefore required so that the Veteran may be issued a Statement of the Case concerning these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the remaining issues on appeal, the Veteran submitted a VA Form 9 in February 2011 in which he requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).  The record demonstrates that a December 2012 Travel Board hearing was postponed, and in a July 2013 statement, the Veteran notified the Board that he would be unable to attend the Travel Board hearing scheduled for August 2013.  A June 2014 brief from the Veteran's representative indicates the Veteran would like to reschedule the Travel Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  In addition, the Board notes the Veteran has a separate claim on appeal concerning entitlement to VRE benefits under the provisions of 38 U.S.C.A. Chapter 31 and has expressed a desire to testify at a Travel Board hearing in connection with that claim as well.  Therefore, remand is required to schedule the Veteran for a Travel Board hearing so that he may provide evidence in support of all claims perfected for appellate review at that time.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following actions:

1. Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issues of entitlement to a compensable disability rating for left foot pes planus with bilateral hallux valgus deformity; avulsion, insertion of left rectus femoris of the leg; PPD with scarring; and tension headaches.  38 C.F.R. § 19.26 (2013).  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to any of these issues and the benefit remains denied, that issue should be returned to the Board for appellate review and addressed at the Travel Board hearing described below.

2. Then, schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2013).  All issues for which the Veteran has perfected an appeal, to include whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as mental hygiene and stress control, to exclude PTSD; entitlement to service connection for gastroesophageal reflux disease; entitlement to service connection for PTSD; and entitlement to VRE benefits under the provisions of 38 U.S.C.A. Chapter 31, should be addressed at the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



